 

!
Case 1:20-mj-00087-GMH Document 2 Filed 05/18/20 Page 1 of 1

o

AO 442 (Rev OL/09) Arrest Warrant

 

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America

v. ) Case: 1:20-mj-00087
) Assigned To : Harvey, G. Michael
RONELL BROWN ) Assign. Date : 5/18/2020
Description: Complaint w/ Arrest Warrant
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

fname of person to be arrested)  RONELL BROWN
who is accused of an offense or violation based on the following document filed with the court:

(1 Indictment 1 Superseding Indictment (7 Information 1 Superseding information A Complaint
[1 Probation Violation Petition [1 Supervised Release Violation Petition (1 Violation Notice Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 922(g)(1) - (Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime Punishable
of Imprisonment for a Term Exceeding One Year)

2020.05.18
13:01:27 -04'00'

{ssumg officer's stenatitte

 

Date: 05/18/2020

City and state: | Washington, DC G. Michael Harvey, U.S. Magistrate Judge

Printed name and title

 

Return

 

. < ~ j 7 . .
This warrant was received on (dare) > } [ bf & () . and the person was arrested on (date) sll yl we)
at (erty and state) twa she ‘5 ha DC .
: /

Date: shy [2020 Dut tepurall aa hegadl pp

drresting officer's signature

1D) Hrywosw SO

Printed name and ttle

 

 
